            Case 5:18-cr-00196-HE Document 114 Filed 08/28/19 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF OKLAHOMA

                        MINUTE SHEET OF SENTENCING HEARING

UNITED STATES OF AMERICA,                         )
                                                  )
                           Plaintiff,             )
vs.                                               )            NO.     CR-18-00196-001-HE
                                                  )
OWEN HENRY LONG, JR.,                             )
                                                  )
                           Defendant.             )
                                                       Appearances:
                                                         Nicholas Patterson, AUSA and
                                                         Jason Harley, AUSA

                                                         David Autry, Esq.,


 Judge Joe Heaton, Presiding                   Date and Time:08/28/2019 @ 2:00 p.m. – 3:30 p.m.
                                               Total Time: 1.5 hours

 Lisa Minter, Deputy Clerk                     Probation/Pretrial: David Dickerson, USPO

 Susan Fenimore, Court Reporter

PROCEEDINGS:

Hearing Type:  Sentencing Hearing - Contested;        X Sentencing Hearing - Non-Evidentiary/Non
Contested;
 Evidence Entered;  Witness Testimony heard;

Sentencing Hearing Status: Concluded   X Yes;  No;
X Sentencing Hearing Held; X Ojections to PSR heard;  Plea Agreement Accepted;  Plea
Agreement NOT Accepted; X Sentencing Guidelines Applicable;  Departs Upward;  Departs
Downward;  Other: the court adopts the presentence report as the findings of the court                      .

SENTENCING TEXT:
 . . Defendant placed on Probation for a term of:
      ;
X ..     Defendant committed to custody of the BOP to be imprisoned for a TOTAL term of: 340
         months;
X..      Defendant placed on Supervised Release for: 4 years.

Minute Sheet - Sentencing Hearing Page 1                                                   Revised 03/2011
            Case 5:18-cr-00196-HE Document 114 Filed 08/28/19 Page 2 of 2




..      Restitution ordered in the amount of $   n/a                 and/or Fine imposed in the amount of
         $ -0-
         ;
..      Count(s)                                          dismissed on government’s motion;
..      Order dismissing original Indictment/Information to be entered upon government’s written
         motion;
X ..     $100.00 special assessment on Count(s) one (1) ; of the ☒ Indictment returned 07/17/2018;
         ☐Information;  Superseding Indictment;  Superseding Information;
 . . . . Defendant ordered to surrender to the designated institution on
. . . Defendant failed to appear, bench warrant to be issued;
 . . . . Bond  continued;  revoked;
X . . . . Defendant Advised of his right to appeal;
 . . . . Defendant Requests Clerk to enter Notice of Appeal;
X . . . . Defendant Custody/Detention continued;
 . . . .Defendant REMANDED to Custody;
☒ . . . .Court recommends incarceration at: FCI, Buttner, North Carolina                ;

OTHER PROCEEDINGS/INFORMATION: See Judgment and Commitment Order for Specifics.




Minute Sheet - Sentencing Hearing Page 2                                                    Revised 03/2011
